Exhibit 10.1
 




EAGLE BULK SHIPPING INC.
2011 EQUITY INCENTIVE PLAN
 
 
ARTICLE I.
General
 
1.1.         Purpose
 
The Eagle Bulk Shipping Inc. 2011 Equity Incentive Plan (the "Plan") is designed
to provide certain Key Persons (as defined below), whose initiative and efforts
are deemed to be important to the successful conduct of the business of Eagle
Bulk Shipping Inc. (the "Company"), with incentives to (a) enter into and remain
in the service of the Company or its Subsidiaries (as defined below), (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company.
 
1.2.         Administration
 
(a)           Administration.  The Plan shall be administered by the
Compensation Committee of the Company's Board of Directors (the "Board"), or
such other committee of the Board as may be designated by the Board to
administer the Plan (the "Administrator"); provided that (i) the Administrator
shall be composed solely of two or more directors who are "outside" directors
for purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the "Code"), (ii) in the event the Company is subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the "1934 Act"), the Administrator
shall be composed of two or more directors, each of whom is a "Non-Employee
Director" (a "Non-Employee Director") under Rule 16b-3 (as promulgated and
interpreted by the Securities and Exchange Commission (the "SEC") under the 1934
Act, or any successor rule or regulation thereto as in effect from time to time
("Rule 16b-3)), and (iii) the Administrator shall be composed solely of two or
more directors who are "independent directors" under the rules of any stock
exchange on which the Company's Common Stock (as defined below) is traded;
provided further, however, that, (A) the requirements in the preceding clauses
(i) and (ii) shall, in each case, apply only when required to exempt an Award
(as defined below) intended to qualify for an exemption under the applicable
provisions referenced therein, (B) the requirement in the preceding clause (iii)
shall apply only when required pursuant to the applicable rules of the
applicable stock exchange and (C) if at any time the Administrator is not so
composed as required by the preceding provisions of this sentence, that fact
will not invalidate any grant made, or action taken, by the Administrator
hereunder that otherwise satisfies the terms of the Plan.  Subject to the terms
of the Plan, applicable law and the applicable rules and regulations of any
stock exchange on which the Common Stock is listed for trading, and in addition
to other express powers and authorizations conferred on the Administrator by the
Plan, the Administrator shall have the full power and authority to: (1)
designate the Persons (as defined below) to receive Awards under the Plan; (2)
determine the types of Awards granted to a participant under the Plan and
designate those Awards which shall constitute Performance Compensation Awards
(as defined below); (3) determine the number of shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated with
respect to, Awards; (4) determine the terms and conditions of any Awards; (5)
determine whether, and to what extent, and under what circumstances, Awards may
be settled or exercised in cash, shares, other securities, other Awards or other
property, or cancelled,
 
 
 

--------------------------------------------------------------------------------

 
 
forfeited or suspended, and the methods by which Awards may be settled,
exercised, cancelled, forfeited or suspended; (6) determine whether, to what
extent, and under what circumstances cash, shares, other securities, other
Awards, other property and other amounts payable with respect to an Award shall
be deferred, either automatically or at the election of the holder thereof or
the Administrator; (7) construe, interpret and implement the Plan and any Award
Agreement (as defined below); (8) prescribe, amend, rescind or waive rules and
regulations relating to the Plan, including rules governing its operation, and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; (9)  establish and administer Performance Goals (as defined below)
and certify whether, and to what extent, they have been attained; (10) correct
any defect, supply any omission and reconcile any inconsistency in the Plan or
any Award Agreement; and (11) make any other determination and take any other
action that the Administrator deems necessary or desirable for the
administration of the Plan.  Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Administrator, may be made at any time and shall be final, conclusive and
binding upon all Persons.
 
(b)           General Right of Delegation.  Except to the extent prohibited by
applicable law, the applicable rules of a stock exchange or any charter, by-laws
or other agreement governing the Administrator, the Administrator may delegate
all or any part of its responsibilities to any Person or Persons selected by it;
provided, however, that in no event shall an officer of the Company be delegated
the authority to grant Awards to, or amend Awards held by, the following
individuals: (i) individuals who are subject to Section 16 of the 1934 Act, (ii)
any officer or other employee (as determined in accordance with Section 3401(c)
of the Code and the Treasury Regulations thereunder) of the Company or of any of
its Subsidiaries who is, or could be, a "covered employee" within the meaning of
Section 162(m) of the Code, to the extent the Administrator determines that
Section 162(m) could be applicable thereto, or (iii) officers of the Company (or
directors of the Company) to whom authority to grant or amend Awards has been
delegated hereunder; provided, further, that any delegation of administrative
authority shall only be permitted to the extent it is permissible under Section
162(m) of the Code, to the extent the Administrator determines that Section
162(m) could be applicable thereto, applicable securities laws (including,
without limitation, Rule 16b-3, to the extent applicable), and the rules of any
applicable stock exchange.  Any delegation hereunder shall be subject to the
restrictions and limits that the Administrator specifies at the time of such
delegation, and the Administrator may at any time rescind the authority so
delegated or appoint a new delegate.  At all times, the delegatee appointed
under this Section 1.2(b) shall serve in such capacity at the pleasure of the
Administrator.
 
(c)           Indemnification.  No member of the Board, the Administrator or any
officer or employee of the Company or any of its Subsidiaries or Affiliates
(each such Person, a "Covered Person") shall be liable for any action taken or
omitted to be taken or any determination made in good faith with respect to the
Plan or any Award hereunder.  Each Covered Person shall be indemnified and held
harmless by the Company against and from (i) any loss, cost, liability or
expense (including attorneys' fees) that may be imposed upon or incurred by such
Covered Person in connection with or resulting from any action, suit or
proceeding to which such Covered Person may be a party or in which such Covered
Person may be involved by reason of any action taken or omitted to be taken
under the Plan or any Award Agreement and (ii) any and all amounts paid by such
Covered Person, with the Company's approval, in settlement thereof, or paid by
such Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person; provided that the Company shall have the
right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company's choice.  The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person's bad faith, fraud or willful criminal act or omission
 
 
 

--------------------------------------------------------------------------------

 
 
or that such right of indemnification is otherwise prohibited by law or by the
Company's Articles of Incorporation or Bylaws (in each case, as amended and/or
restated).  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which Covered Persons may be entitled under
the Company's Articles of Incorporation or Bylaws (in each case, as amended
and/or restated), as a matter of law, or otherwise, or any other power that the
Company may have to indemnify such Persons or hold them harmless.
 
(d)           Delegation of Authority to Senior Officers.  The Administrator
may, in accordance with and subject to the terms of Section 1.2(b), delegate, on
such terms and conditions as it determines, to one or more senior officers of
the Company the authority to make grants of Awards to Key Persons who are
employees of the Company and its Subsidiaries (including any such prospective
employee) or consultants of the Company and its Subsidiaries.
 
(e)           Awards to Non-Employee Directors.  Notwithstanding anything to the
contrary contained herein, the Board may, in its sole discretion, at any time
and from time to time, grant Awards to Non-Employee Directors or administer the
Plan with respect to such Awards.  In any such case, the Board shall have all
the authority and responsibility granted to the Administrator herein with
respect to such Awards.
 
1.3.          Persons Eligible for Awards
 
The Persons eligible to receive Awards under the Plan are those officers,
directors, and employees (including any prospective officer or employee) and
consultants of the Company and its Subsidiaries (collectively, "Key Persons") as
the Administrator shall select.
 
1.4.          Types of Awards
 
Awards may be made under the Plan in the form of (a) incentive stock options,
(b) non-qualified stock options, (c) stock appreciation rights, (d) restricted
stock, (e) restricted stock units, (f) dividend equivalents, (g) unrestricted
stock, (h) other equity-based or equity-related Awards and (i) performance
compensation awards that the Administrator determines are consistent with the
purposes of the Plan and the interests of the Company, all as more fully set
forth in the Plan.  The term "Award" means any of the foregoing that are granted
under the Plan.  No incentive stock option (other than an incentive stock option
that may be assumed or issued by the Company in connection with a transaction to
which Section 424(a) of the Code applies) may be granted under the Plan to a
Person who is not eligible to receive an incentive stock option under the Code.
 
1.5.          Shares Available for Awards; Adjustments for Changes in
Capitalization
 
(a)           Maximum Number.  Subject to adjustment as provided in Section
1.5(c), the aggregate number of shares of common stock of the Company, par value
$0.01 ("Common Stock"), with respect to which Awards may at any time be granted
under the Plan shall be 5.9 million.  The following shares of Common Stock shall
again become available for Awards under the Plan: (i) any shares that are
subject to an Award under the Plan and that remain unissued upon the
cancellation or termination of such Award for any reason whatsoever; (ii) any
shares of restricted stock forfeited pursuant to the Plan or the applicable
Award Agreement; provided that any dividend equivalent rights with respect to
such shares that have not theretofore been directly remitted to the grantee are
also forfeited; and (iii) any shares in respect of which an Award is settled for
cash without the delivery of shares to the grantee.  Any shares tendered or
withheld to satisfy the grant or exercise price or tax withholding obligation
pursuant to any Award shall again become available to be delivered pursuant to
Awards under the Plan.
 
(b)           Source of Shares.  Shares issued pursuant to the Plan may be
authorized but unissued Common Stock or treasury shares.  The Administrator may
direct that any stock certificate evidencing shares issued pursuant to the Plan
shall bear a legend setting forth such restrictions on transferability as may
apply to such shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Company shares, other securities or other
property), stock split, reverse stock split, reorganization, merger,
consolidation, split-up, combination, repurchase or exchange of Company shares
or other securities of the Company, issuance of warrants or other rights to
purchase Company shares or other securities of the Company, or other similar
corporate transaction or event, other than an Equity Restructuring (as defined
below), affects the Company shares such that an adjustment is determined by the
Administrator to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to an Award, then the Administrator shall, in such manner as it
may deem equitable, adjust any or all of the number of shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted under the Plan, including with
respect to individual limitations in Sections 1.5(d) and 2.11.
 
(ii)      The Administrator is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 1.5(c)(i) or the
occurrence of a Change in Control (as defined below), other than an Equity
Restructuring) affecting the Company, any of its Affiliates, or the financial
statements of the Company or any of its Affiliates, or of changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles or law, whenever the Administrator
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to an Award, including providing for (A)
adjustment to (1) the number of shares or other securities of the Company (or
number and kind of other securities or property) subject to outstanding Awards
or to which outstanding Awards relate and (2) the Exercise Price (as defined
below) with respect to any Award and (B) a substitution or assumption of Awards,
accelerating the exercisability or vesting of, or lapse of restrictions on,
Awards, or accelerating the termination of Awards by providing for a period of
time for exercise prior to the occurrence of such event, or, if deemed
appropriate or desirable, providing for a cash payment to the holder of an
outstanding Award in consideration for the cancellation of such Award (it being
understood that, in such event, any option or stock appreciation right having a
per share Exercise Price equal to, or in excess of, the Fair Market Value (as
defined below) of a share subject to such option or stock appreciation right may
be cancelled and terminated without any payment or consideration therefor);
provided, however, in each case that with respect to Awards of incentive stock
options no such adjustment shall be authorized to the extent that such
adjustment would cause the Plan to violate Section 422(b) of the Code or any
successor provision thereto; and, provided further, however, that with respect
to options and stock appreciation rights, unless otherwise determined by the
Administrator, such adjustment shall be made in accordance with the provisions
of Section 424(h) of the Code.
 
(iii)           In the event of (A) a dissolution or liquidation of the Company,
(B) a sale of all or substantially all the Company's assets or (C) a merger,
reorganization or consolidation involving the Company or one of its
Subsidiaries, the Administrator shall have the power to:
 
(1)  provide that outstanding options, stock appreciation rights,  restricted
stock units (including any related dividend equivalent right) and/or other
Awards granted under the Plan shall either continue in effect, be assumed or an
equivalent award shall be substituted therefor by the successor corporation or a
parent corporation or subsidiary corporation;
 
(2)  cancel, effective immediately prior to the occurrence of such event,
options, stock appreciation rights, restricted stock units (including each
dividend equivalent right related thereto) and/or other Awards granted under the
Plan outstanding immediately prior to such
 
 
 

--------------------------------------------------------------------------------

 
 
event (whether or not then exercisable) and, in full consideration of such
cancellation, pay to the holder of such Award a cash payment in an amount equal
to the excess, if any, of the Fair Market Value (as of a date specified by the
Administrator) of the shares subject to such Award (or the value of such Award,
as determined by the Administrator, if not based on the Fair Market Value of
shares) over the aggregate Exercise Price of such Award (or the grant price of
such Award, if any, if applicable)(it being understood that, in such event, any
option or stock appreciation right having a per share Exercise Price equal to,
or in excess of, the Fair Market Value of a share subject to such option or
stock appreciation right may be cancelled and terminated without any payment or
consideration therefor); or
 
(3)  notify the holder of an option or stock appreciation right in writing or
electronically that each option and stock appreciation right shall be fully
vested and exercisable for a period of 30 days from the date of such notice, or
such shorter period as the Administrator may determine to be reasonable, and the
option or stock appreciation right shall terminate upon the expiration of such
period (which period shall expire no later than immediately prior to the
consummation of the corporate transaction).
 
(iv)           In connection with the occurrence of any Equity Restructuring,
and notwithstanding anything to the contrary in the preceding provisions of this
Section 1.5(c):
 
(A)           The number and type of securities or other property subject to
each outstanding Award and the Exercise Price or grant price thereof, if
applicable, shall be equitably adjusted;
 
(B)           The Administrator shall make such equitable adjustments, if any,
as the Administrator may deem appropriate to reflect such Equity Restructuring
with respect to the aggregate number and kind of shares that may be issued under
the Plan (including, but not limited to, adjustments of the limitations set
forth in Sections 1.5(a) and 1.5(d)).  The adjustments provided under this
Section 1.5(c)(iv) shall be nondiscretionary and shall be final and binding on
the affected participant and the Company.
 
(v)      Notwithstanding anything to the contrary in this Plan, no adjustments
shall be made:
 
(A)           pursuant to Sections 1.5(c)(iv), or any other provision in this
Section 1.5 or any other provision of the Plan, with respect to the number of
shares subject to then outstanding Awards or to which then outstanding Awards
relate, or to the aggregate number of shares with respect to which Awards may at
any time be granted (in the aggregate or to any individual) under the Plan
(including, but not limited to, the limitations set forth in Sections 1.5(a) and
1.5(d)), and
 
(B)           to the maximum Performance Compensation Awards limitations set
forth in Section 2.11(f)(vi)
 
as a result of any reverse stock split approved by the Company's shareholders at
the Special Meeting of Shareholders of the Company to be held on November 17,
2011 (the "Special Shareholder-Approved Adjustment").
 
(d)           Individual Limit.  Except for the limits set forth in this Section
1.5(d) and Section 2.11(f)(vi), as applicable, no provision of this Plan shall
be deemed to limit the number or value of shares of Common Stock with respect to
which the Administrator may make Awards to any Key Person.  Subject to
adjustment as provided in Section 1.5(c), (i) the total number of shares of
Common Stock with respect to which Awards may be
 
 
 

--------------------------------------------------------------------------------

 
 
granted under the Plan to any one employee of the Company and its Subsidiaries
during any one calendar year shall not exceed 2.95 million, (ii) the total
number of shares of Common Stock with respect to which Awards may be granted
under the Plan in the form of options and stock appreciation rights to any one
employee of the Company and its Subsidiaries during any one calendar year shall
not exceed 2.95 million, and (iii) the total number of shares of Common Stock
with respect to which incentive stock options may be granted under the Plan to
any one employee of the Company or a "parent corporation" or "subsidiary
corporation" (as such terms are defined in Section 424 of the Code) of the
Company during any one calendar year shall not exceed 2.95 million; provided,
however, that notwithstanding the foregoing, the provisions of the preceding
clauses (i) and (ii) shall not apply unless the Administrator determines that
compliance with Section 162(m) of the Code is necessary.
 
1.6.          Definitions of Certain Terms
 
(a)           "Affiliate" shall mean, with respect to any Person, any other
Person (directly or indirectly) controlling, controlled by or under common
control with such Person or any other Person designated by the Administrator in
which any Person has an interest.
 
(b)           "Equity Restructuring" shall mean a non-reciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
reverse stock split, spin-off, rights offering or recapitalization through a
large, nonrecurring cash dividend, that affects the shares of Common Stock (or
other securities of the Company) or the share price thereof and causes a change
in the per share value of the shares underlying outstanding Awards.
 
(c)           "Exercise Price" shall mean (i) in the case of options, the price
specified in the applicable Award Agreement as the price-per-share at which such
share can be purchased pursuant to the option or (ii) in the case of stock
appreciation rights, the price specified in the applicable Award Agreement as
the reference price-per-share used to calculate the amount payable to the
grantee.
 
(d)           The "Fair Market Value" of a share of Common Stock on any day
shall be the closing price on the Nasdaq Stock Market, or such other primary
stock exchange upon which shares are then listed, as reported for such day in
The Wall Street Journal (or, if not reported in The Wall Street Journal, such
other reliable source as the Administrator may determine), or, if no such price
is reported for such day, the average of the high bid and low asked price of
Common Stock as reported for such day.  If no quotation is made for the
applicable day, the Fair Market Value of a share of Common Stock on such day
shall be determined in the manner set forth in the preceding sentence for the
next preceding trading day.  Notwithstanding the foregoing, if there is no
reported closing price or high bid/low asked price that satisfies the preceding
sentences, or if otherwise deemed necessary or appropriate by the Administrator,
the Fair Market Value of a share of Common Stock on any day shall be determined
by such methods and procedures as shall be established from time to time by the
Administrator.  The "Fair Market Value" of any property other than Common Stock
shall be the fair market value of such property determined by such methods and
procedures as shall be established from time to time by the Administrator.
 
(e)           Unless otherwise set forth in the applicable Award Agreement, in
connection with a termination of employment or consultancy relationship or a
dismissal from Board membership, for purposes of the Plan, the term "for Cause"
shall be defined as follows:
 
(i)      if there is an employment, severance, consulting, change in control or
other agreement governing the relationship between the grantee, on the one hand,
and the Company or a Subsidiary, on the other hand, that contains a definition
of "cause" (or similar
 
 
 

--------------------------------------------------------------------------------

 
 
phrase), for purposes of the Plan, the term "for Cause" shall mean those acts or
omissions that would constitute "cause" under such agreement; or
 
(ii)      if the preceding clause (i) is not applicable to the grantee, for
purposes of the Plan, the term "for Cause" shall mean any of the following:
 
(A)         any failure by the grantee substantially to perform the grantee's
employment or consulting or Board membership duties;
 
(B)         any excessive unauthorized absenteeism by the grantee;
 
(C)         any refusal by the grantee to obey the lawful orders of the Board or
any other Person to whom the grantee reports;
 
(D)         any act or omission by the grantee that is or may be injurious to
the Company or any of its Affiliates, whether monetarily, reputationally or
otherwise;
 
(E)         any act by the grantee that is inconsistent with the best interests
of the Company or any of its Affiliates;
 
(F)         the grantee's gross negligence that is injurious to the Company or
any of its Affiliates, whether monetarily, reputationally or otherwise;
 
(G)         the grantee's material violation of any of the Company's policies,
including, without limitation, those policies relating to discrimination or
sexual harassment;
 
(H)         the grantee's material breach of his or her employment or service
contract with the Company or any of its Affiliates;
 
(I)         the grantee's unauthorized (1) removal from the premises of the
Company or any of its Affiliates of any document (in any medium or form)
relating to the Company or any of its Affiliates or the customers or clients of
the Company or any of its Affiliates or (2) disclosure to any Person of any of
the Company's, or any of its Affiliates', confidential or proprietary
information;
 
(J)         the grantee's being convicted of, or entering a plea of guilty or
nolo contendere to, any crime that constitutes a felony or involves moral
turpitude; and
 
(K)         the grantee's commission of any act involving dishonesty or fraud.
 
Any rights the Company or any of its Affiliates may have under the Plan in
respect of the events giving rise to a termination or dismissal "for Cause"
shall be in addition to any other rights the Company or any of its Affiliates
may have under any other agreement with a grantee or at law or in equity.  Any
determination of whether a grantee's employment, consultancy relationship or
Board membership is (or is deemed to have been) terminated "for Cause" shall be
made by the Administrator.  If, subsequent to a grantee's voluntary termination
of employment or consultancy relationship or voluntarily resignation from the
Board or involuntary termination of employment or consultancy relationship
without Cause or removal
 
 
 

--------------------------------------------------------------------------------

 
 
from the Board without Cause, it is discovered that the grantee's employment or
consultancy relationship or Board membership could have been terminated "for
Cause", the Administrator may deem such grantee's employment or consultancy
relationship or Board membership to have been terminated "for Cause" upon such
discovery and determination by the Administrator.
 
(f)            The term "incentive stock option" shall mean an option that is
intended to qualify for special federal income tax treatment pursuant to
Sections 421 and 422 of the Code as now constituted or subsequently amended, or
pursuant to a successor provision of the Code, and which is so designated in the
applicable Award Agreement.  Any option that is not specifically designated as
an incentive stock option in the applicable Award Agreement shall under no
circumstances be considered an incentive stock option.  Any option that is not
an incentive stock option is referred to herein as a "non-qualified stock
option."
 
(g)           Unless otherwise set forth in the applicable Award Agreement,
"Disability" shall mean the grantee's being unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or the grantee's, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the grantee's employer.  The existence of a Disability shall be determined by
the Administrator.
 
(h)           "Performance Compensation Award" shall mean any Award designated
by the Administrator as a Performance Compensation Award pursuant to Section
2.11 of the Plan.
 
(i)            "Performance Criteria" shall mean the criterion or criteria that
the Administrator shall select for purposes of establishing the Performance
Goal(s) for a Performance Period with respect to any Performance Compensation
Award under the Plan.
 
(j)            "Performance Formula" shall mean, for a Performance Period, the
one or more objective formulas applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Plan participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.
 
(k)           "Performance Goal" shall mean, for a Performance Period, the one
or more goals established by the Administrator for the Performance Period based
upon the Performance Criteria.
 
(l)            "Performance Period" shall mean the one or more periods of time
as the Administrator may select over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a Plan
participant's right to and the payment of a Performance Compensation Award.
 
(m)          Reserved.
 
(n)           "Person" shall mean any individual, firm, corporation,
partnership, limited liability company, trust, incorporated or unincorporated
association, joint venture, joint stock company, governmental body or other
entity of any kind.
 
(o)           "Repricing" shall mean (i) lowering the Exercise Price of an
option or a stock appreciation right after it has been granted, (ii) the
cancellation of an option or a stock appreciation right in exchange for cash or
another Award when the Exercise Price exceeds the Fair Market Value of the
underlying shares subject to the Award and (iii) any other action with respect
to an option or a stock appreciation right that is treated as a repricing under
(A) generally accepted accounting principles or (B) any applicable stock
exchange rules.
 
 
 

--------------------------------------------------------------------------------

 
 
(p)           "Subsidiary" shall mean any entity in which the Company, directly
or indirectly, has a 50% or more equity interest.
 
 
ARTICLE II.
Awards Under The Plan
 
2.1.          Agreements Evidencing Awards
 
Each Award granted under the Plan shall be evidenced by a written certificate
("Award Agreement"), which shall contain such provisions as the Administrator
may deem necessary or desirable and which may, but need not, require execution
or acknowledgment by a grantee.  The Award shall be subject to all of the terms
and provisions of the Plan and the applicable Award Agreement.
 
2.2.          Grant of Stock Options and Stock Appreciation Rights
 
(a)           Stock Option Grants.  The Administrator may grant stock options
("options") to purchase shares of Common Stock from the Company to such Key
Persons, and in such amounts and subject to such vesting and forfeiture
provisions and other terms and conditions, as the Administrator shall determine,
subject to the provisions of the Plan.  The Administrator shall determine
whether the option will be an incentive stock option or a nonqualified stock
option for purposes of the Code.  Incentive stock options may be granted to
employees of the Company and any "parent corporation" or "subsidiary
corporation" (as such terms are defined in Section 424 of the Code) of the
Company.  In the case of incentive stock options, the terms and conditions of
such Awards shall be subject to such applicable rules as may be prescribed by
Sections 421, 422 and 424 of the Code and any regulations related thereto, as
may be amended from time to time.  If an option is intended to be an incentive
stock option, and if for any reason such option (or any portion thereof) shall
not qualify as an incentive stock option for purposes of Section 422 of the
Code, then, to the extent of such non-qualification, such option (or portion
thereof) shall be regarded as a non-qualified stock option appropriately granted
under the Plan; provided that such option (or portion thereof) otherwise
complies with the Plan's requirements relating to non-qualified stock
options.  It shall be the intent of the Administrator to not grant an Award in
the form of stock options to any Key Person who is then subject to the
requirements of Section 409A of the Code with respect to such Award if the
Common Stock underlying such Award does not then qualify as "service recipient
stock" for purposes of Section 409A.  Furthermore, it shall be the intent of the
Administrator, in granting options to Key Persons who are subject to Section
409A and/or 457 of the Code, to structure such options so as to comply with the
requirements of Section 409A and/or 457 of the Code, as applicable.
 
(b)           Stock Appreciation Right Grants; Types of Stock Appreciation
Rights.  The Administrator may grant stock appreciation rights to such Key
Persons, and in such amounts and subject to such vesting and forfeiture
provisions and other terms and conditions, as the Administrator shall determine,
subject to the provisions of the Plan.  The terms of a stock appreciation right
may provide that it shall be automatically exercised for a payment upon the
happening of a specified event that is outside the control of the grantee and
that it shall not be otherwise exercisable.  Stock appreciation rights may be
granted in connection with all or any part of, or independently of, any option
granted under the Plan.  It shall be the intent of the Administrator to not
grant an Award in the form of stock appreciation rights to any Key Person (i)
who is then subject to the requirements of Section 409A of the Code with respect
to such Award if the Common Stock underlying such Award does not then qualify as
"service recipient stock" for purposes of Section 409A or (ii) if such Award
would create adverse tax consequences for such Key Person under Section 457A of
the Code.  Furthermore, it shall be the intent of the Administrator, in granting
stock appreciation rights to Key Persons who are subject to Section 409A and/or
457 of the Code, to structure such options so as to comply with the requirements
of Section 409A and/or 457 of the Code, to the extent applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Nature of Stock Appreciation Rights.  The grantee of a stock
appreciation right shall have the right, subject to the terms of the Plan and
the applicable Award Agreement, to receive from the Company an amount equal to
(i) the excess of the Fair Market Value of a share of Common Stock on the date
of exercise of the stock appreciation right over the Exercise Price of the stock
appreciation right, multiplied by (ii) the number of shares with respect to
which the stock appreciation right is exercised.  Each Award Agreement with
respect to a stock appreciation right shall set forth the Exercise Price of such
Award and, unless otherwise specifically provided in the Award Agreement, the
Exercise Price of a stock appreciation right shall equal the Fair Market Value
of a share of Common Stock on the date of grant; provided that in no event may
such Exercise Price be less than the greater of (A) the Fair Market Value of a
share of Common Stock on the date of grant and (B) the par value of a share of
Common Stock.  Payment upon exercise of a stock appreciation right shall be in
cash or in shares of Common Stock (valued at their Fair Market Value on the date
of exercise of the stock appreciation right) or any combination of both, all as
the Administrator shall determine.  Upon the exercise of a stock appreciation
right granted in connection with an option, the number of shares subject to the
option shall be reduced by the number of shares with respect to which the stock
appreciation right is exercised.  Upon the exercise of an option in connection
with which a stock appreciation right has been granted, the number of shares
subject to the stock appreciation right shall be reduced by the number of shares
with respect to which the option is exercised.
 
(d)           Option Exercise Price.  Each Award Agreement with respect to an
option shall set forth the Exercise Price of such Award and, unless otherwise
specifically provided in the Award Agreement, the Exercise Price of an option
shall equal the Fair Market Value of a share of Common Stock on the date of
grant; provided that in no event may such Exercise Price be less than the
greater of (i) the Fair Market Value of a share of Common Stock on the date of
grant and (ii) the par value of a share of Common Stock.
 
2.3.          Exercise of Options and Stock Appreciation Rights
 
Subject to the other provisions of this Article II and the Plan, each option and
stock appreciation right granted under the Plan shall be exercisable as follows:
 
(a)           Timing and Extent of Exercise.  Options and stock appreciation
rights shall be exercisable at such times and under such conditions as
determined by the Administrator and set forth in the corresponding Award
Agreement, but in no event shall any portion of such Award be exercisable
subsequent to the tenth anniversary of the date on which such Award was
granted.  Unless the applicable Award Agreement otherwise provides, an option or
stock appreciation right may be exercised from time to time as to all or part of
the shares as to which such Award is then exercisable.
 
(b)           Notice of Exercise.  An option or stock appreciation right shall
be exercised by the filing of a written notice with the Company or the Company's
designated exchange agent (the "Exchange Agent"), on such form and in such
manner as the Administrator shall prescribe.
 
(c)           Payment of Exercise Price.  Any written notice of exercise of an
option shall be accompanied by payment for the shares being purchased.  Such
payment shall be made: (i) by certified or official bank check (or the
equivalent thereof acceptable to the Company or its Exchange Agent) for the full
option Exercise Price; (ii) with the consent of the Administrator, which consent
shall be given or withheld in the sole discretion of the Administrator, by
delivery of shares of Common Stock having a Fair Market Value (determined as of
the exercise date) equal to all or part of the option Exercise Price and a
certified or official bank check (or the equivalent thereof acceptable to the
Company or its Exchange Agent) for any remaining portion of the full option
Exercise Price; or (iii) at the sole discretion of the Administrator and to the
extent permitted by law, by such other provision, consistent with the terms of
the Plan, as the Administrator may from time to time prescribe (whether directly
or indirectly through the Exchange Agent), or by any combination of the
foregoing payment methods.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Delivery of Certificates Upon Exercise.  Subject to Sections 3.2,
3.4 and 3.13, promptly after receiving payment of the full option Exercise
Price, or after receiving notice of the exercise of a stock appreciation right
for which the Administrator determines payment will be made partly or entirely
in shares, the Company or its Exchange Agent shall (i) deliver to the grantee,
or to such other Person as may then have the right to exercise the Award, a
certificate or certificates for the shares of Common Stock for which the Award
has been exercised or, in the case of stock appreciation rights, for which the
Administrator determines will be made in shares or (ii) establish an account
evidencing ownership of the stock in uncertificated form.  If the method of
payment employed upon an option exercise so requires, and if applicable law
permits, an optionee may direct the Company or its Exchange Agent, as the case
may be, to deliver the stock certificate(s) to the optionee's stockbroker.
 
(e)           No Stockholder Rights.  No grantee of an option or stock
appreciation right (or other Person having the right to exercise such Award)
shall have any of the rights of a stockholder of the Company with respect to
shares subject to such Award until the issuance of a stock certificate to such
Person for such shares.  Except as otherwise provided in Section 1.5(c), no
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities or other property)
for which the record date is prior to the date such stock certificate is issued.
 
2.4.          Termination of Employment/Service; Death Subsequent to a
Termination of Employment/Service
 
(a)           General Rule.  Except to the extent otherwise provided in
paragraphs (b), (c), (d), (e) or (f) of this Section 2.4 or Section 3.5(b)(iii),
a grantee who incurs a termination of employment or consultancy relationship
with the Company and its Subsidiaries or dismissal from the Board may exercise
any outstanding option or stock appreciation right on the following terms and
conditions: (i) exercise may be made only to the extent that the grantee was
entitled to exercise the Award on the date of termination of employment or
consultancy relationship or dismissal from the Board, as applicable; and (ii)
exercise must occur within three months after termination of employment or
consultancy relationship or dismissal from the Board but in no event after the
original expiration date of the Award; it being understood that then outstanding
options and stock appreciation rights shall not be affected by a change of
employment or consultancy/service relationship with the Company and its
Subsidiaries so long as the grantee continues to be a director, officer or
employee of, or a consultant to, the Company or any of its Subsidiaries.
 
(b)           Dismissal "for Cause".  If a grantee incurs a termination of
employment or consultancy relationship with the Company and its Subsidiaries or
dismissal from the Board, in either case "for Cause", all options and stock
appreciation rights not theretofore exercised shall immediately terminate upon
such termination of employment or consultancy relationship or dismissal from the
Board.
 
(c)           Retirement.  If a grantee incurs a termination of employment with
the Company and its Subsidiaries as the result of his or her retirement (as
defined below), then any outstanding option or stock appreciation right shall,
to the extent exercisable at the time of such retirement, remain exercisable for
a period of three years after such retirement; provided that in no event may
such option or stock appreciation right be exercised following the original
expiration date of the Award.  For purposes of the Plan, unless otherwise set
forth in the applicable Award Agreement, "retirement" shall mean a grantee's
resignation of employment with the Company and its Subsidiaries, with the
Company's or its applicable Subsidiary's prior consent, on or after (i) his or
her 65th birthday, (ii) the date on which he or she has attained age 60 and
completed at least five years of service with the Company and its Subsidiaries
(using any method of calculation the Administrator deems appropriate) or (iii)
if approved by the Administrator, on or after his or her having completed at
least 20 years of service with the Company and its Subsidiaries (using any
method of calculation the Administrator deems appropriate).
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Disability.  If a grantee incurs a termination of employment or
consultancy relationship with the Company and its Subsidiaries or a dismissal
from the Board by reason of a Disability, then any outstanding option or stock
appreciation right shall, to the extent exercisable at the time of such
termination, remain exercisable for a period of one year after such termination;
provided that in no event may such option or stock appreciation right be
exercised following the original expiration date of the Award.
 
(e)           Death.
 
(i)      Termination of Employment/Service as a Result of Grantee's Death.  If a
grantee incurs a termination of employment or consultancy relationship with the
Company and its Subsidiaries or leaves the Board as the result of his or her
death, then any outstanding option or stock appreciation right shall, to the
extent exercisable at the time of such death, remain exercisable for a period of
one year after such death; provided that in no event may such option or stock
appreciation right be exercised following the original expiration date of the
Award.
 
    (ii)     Restrictions on Exercise Following Death.  Any such exercise of an
Award following a grantee's death shall be made only by the grantee's executor
or administrator or other duly appointed representative reasonably acceptable to
the Administrator, unless the grantee's will specifically disposes of such
Award, in which case such exercise shall be made only by the recipient of such
specific disposition.  If a grantee's personal representative or the recipient
of a specific disposition under the grantee's will shall be entitled to exercise
any Award pursuant to the preceding sentence, such representative or recipient
shall be bound by all the terms and conditions of the Plan and the applicable
Award Agreement which would have applied to the grantee.
 
(f)           Administrator Discretion.  The Administrator may, in writing,
waive or modify the application of the foregoing provisions of this Section 2.4,
it being understood that any such action shall be subject to the provisions in
Section 3.1(c) requiring consent of the grantee (or, upon the grantee's death,
the Person having the right to exercise the Award) to the extent such action
would materially impair the rights or materially increase the obligations of the
grantee under then outstanding options or stock appreciation rights.
 
2.5.          Transferability of Options and Stock Appreciation Rights
 
Except as otherwise specifically provided in this Plan or the applicable Award
Agreement evidencing an option or stock appreciation right, during the lifetime
of a grantee, each such Award granted to a grantee shall be exercisable only by
the grantee, and no such Award may be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of other than by will or by the laws of descent
and distribution.  The Administrator may, in any applicable Award Agreement
evidencing an option or stock appreciation right, permit a grantee to transfer
all or some of the options or stock appreciation rights to (a) the grantee's
spouse, children or grandchildren ("Immediate Family Members"), (b) a trust or
trusts for the exclusive benefit of such Immediate Family Members or (c) other
parties approved by the Administrator.  Following any such transfer, any
transferred options and stock appreciation rights shall continue to be subject
to the same terms and conditions as were applicable immediately prior to the
transfer.
 
 
 

--------------------------------------------------------------------------------

 
 
2.6.          Grant of Restricted Stock
 
(a)           Restricted Stock Grants.  The Administrator may grant restricted
shares of Common Stock to such Key Persons, in such amounts and subject to such
vesting and forfeiture provisions and other terms and conditions as the
Administrator shall determine, subject to the provisions of the Plan.  A grantee
of a restricted stock Award shall have no rights with respect to such Award
unless such grantee accepts the Award within such period as the Administrator
shall specify by accepting delivery of a restricted stock Award Agreement in
such form as the Administrator shall determine.
 
(b)           Issuance of Stock Certificate.  Promptly after a grantee accepts a
restricted stock Award in accordance with Section 2.6(a), subject to Sections
3.2, 3.4 and 3.13, the Company or its Exchange Agent shall issue to the grantee
a stock certificate or stock certificates for the shares of Common Stock covered
by the Award or shall establish an account evidencing ownership of the stock in
uncertificated form.  Upon the issuance of such stock certificates, or
establishment of such account, the grantee shall have the rights of a
stockholder with respect to the restricted stock, subject to: (i) the
nontransferability restrictions and forfeiture provisions described in the Plan
(including paragraphs (d) and (e) of this Section 2.6); (ii) in the
Administrator's sole discretion, a requirement, as set forth in the Award
Agreement, that any dividends paid on such shares shall be held in escrow and,
unless otherwise determined by the Administrator, shall remain forfeitable until
all restrictions on such shares have lapsed; and (iii) any other restrictions
and conditions contained in the applicable Award Agreement.
 
(c)           Custody of Stock Certificate.  Unless the Administrator shall
otherwise determine, any stock certificates issued evidencing shares of
restricted stock shall remain in the possession of the Company (or such other
custodian as may be designated by the Administrator) until such shares are free
of any restrictions specified in the applicable Award Agreement.  The
Administrator may direct that such stock certificates bear a legend setting
forth the applicable restrictions on transferability.
 
(d)           Nontransferability.  Shares of restricted stock may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of prior to
the lapsing of all restrictions thereon, except as otherwise specifically
provided in this Plan or the applicable Award Agreement.  The Administrator at
the time of grant shall specify the date or dates (which may depend upon or be
related to the attainment of performance goals and other conditions) on which
the nontransferability of the restricted stock shall lapse.
 
(e)           Consequence of Termination of Employment/Service.  Unless
otherwise set forth in the applicable Award Agreement, (i) a grantee's
termination of employment or consultancy relationship with the Company and its
Subsidiaries or dismissal from the Board for any reason other than death or
Disability shall cause the immediate forfeiture of all shares of restricted
stock that have not yet vested as of the date of such termination of employment
or consultancy relationship or dismissal from the Board and (ii) if a grantee
incurs a termination of employment or consultancy relationship with the Company
and its Subsidiaries or dismissal from the Board as the result of his or her
death or Disability, all shares of restricted stock that have not yet vested as
of the date of such termination or departure from the Board shall immediately
vest as of such date; it being understood that then outstanding restricted stock
Awards shall not be affected by a change of employment or consultancy/service
relationship with the Company and its Subsidiaries so long as the grantee
continues to be a director, officer or employee of, or a consultant to, the
Company or any of its Subsidiaries.  Unless otherwise determined by the
Administrator, all dividends paid on shares forfeited under this Section 2.6(e)
that have not theretofore been directly remitted to the grantee shall also be
forfeited, whether by termination of any escrow arrangement under which such
dividends are held or otherwise.  The Administrator may, in writing, waive or
modify the application of the foregoing provisions of this Section 2.6(e) , it
being understood that any such action shall be subject to the provisions in
Section 3.1(c) requiring consent of the grantee (or, upon the grantee's death,
the Person having the right to exercise the Award) to the extent such action
would materially impair the rights or materially increase the obligations of the
grantee under then outstanding restricted stock Awards.
 
 
 

--------------------------------------------------------------------------------

 
 
2.7.         Grant of Restricted Stock Units
 
(a)           Restricted Stock Unit Grants.  The Administrator may grant
restricted stock units to such Key Persons, and in such amounts and subject to
such vesting and forfeiture provisions and other terms and conditions, as the
Administrator shall determine, subject to the provisions of the Plan.  A
restricted stock unit granted under the Plan shall confer upon the grantee a
right to receive from the Company, conditioned upon the occurrence of such
vesting event as shall be determined by the Administrator and specified in the
Award Agreement, the number of such grantee's restricted stock units that vest
upon the occurrence of such vesting event multiplied by the Fair Market Value of
a share of Common Stock on the date of vesting.  Payment upon vesting of a
restricted stock unit shall be in cash or in shares of Common Stock (valued at
their Fair Market Value on the date of vesting) or both, all as the
Administrator shall determine, and such payments shall be made to the grantee at
such time as provided in the Award Agreement, which the Administrator shall
intend to be (i) if Section 409A of the Code is applicable to the grantee,
within the period required by Section 409A such that it qualifies as a
"short-term deferral" pursuant to Section 409A and the Treasury Regulations
issued thereunder, unless the Administrator shall provide for deferral of the
Award intended to comply with Section 409A, (ii) if Section 457A of the Code is
applicable to the grantee, within the period required by Section 457A(d)(3)(B)
such that it qualifies for the exemption thereunder, or (iii) if Sections 409A
and 457A of the Code are not applicable to the grantee, at such time as
determined by the Administrator.
 
(b)           Dividend Equivalents.  The Administrator may include in any Award
Agreement with respect to a restricted stock unit a dividend equivalent right
entitling the grantee to receive amounts equal to the ordinary dividends that
would be paid, during the time such Award is outstanding and unvested, and/or,
if payment of the vested Award is deferred, during the period of such deferral
following such vesting event, on the shares of Common Stock underlying such
Award if such shares were then outstanding.  In the event such a provision is
included in a Award Agreement, the Administrator shall determine whether such
payments shall be (i) paid to the holder of the Award, as specified in the Award
Agreement, either (A) at the same time as the underlying dividends are paid,
regardless of the fact that the restricted stock unit has not theretofore
vested, (B) at the time at which the Award's vesting event occurs, conditioned
upon the occurrence of the vesting event, (C) once the Award has vested, at the
same time as the underlying dividends are paid, regardless of the fact that
payment of the vested restricted stock unit has been deferred, and/or (D) at the
time at which the corresponding vested restricted stock units are paid, (ii)
made in cash, shares of Common Stock or other property and (iii) subject to such
other vesting and forfeiture provisions and other terms and conditions as the
Administrator shall deem appropriate and as shall be set forth in the Award
Agreement.
 
(c)           Consequence of Termination of Employment/Service.  Unless
otherwise set forth in the applicable Award Agreement, (i) a grantee's
termination of employment or consultancy relationship with the Company and its
Subsidiaries or dismissal from the Board for any reason other than death or
Disability shall cause the immediate forfeiture of all restricted stock units
that have not yet vested as of the date of such termination of employment or
consultancy relationship with the Company and its Subsidiaries or dismissal from
the Board and (ii) if a grantee incurs a termination of employment or
consultancy relationship with the Company and its Subsidiaries or dismissal from
the Board as the result of his or her death or Disability, all restricted stock
units that have not yet vested as of the date of such termination or departure
from the Board shall immediately vest as of such date; it being understood that
then outstanding restricted stock units shall not be affected by a change of
employment or consultancy relationship with the Company and its Subsidiaries so
long as the grantee continues to be a director, officer or employee of, or a
consultant to, the Company or any of its Subsidiaries.  Unless otherwise
determined by the Administrator, any dividend equivalent rights on any
restricted stock units forfeited under this Section 2.7(c) that have not
theretofore been directly remitted to the grantee shall also be forfeited,
whether by termination of any escrow arrangement under which such dividends are
held or otherwise.  The Administrator may, in writing, waive or modify the
application of the foregoing provisions of this Section 2.7(c), it being
understood that any such action shall be subject to the provisions in Section
3.1(c) requiring consent of the grantee (or, upon the grantee's death, the
Person having the right to exercise the Award) to the extent such action would
materially impair the rights or materially increase the obligations of the
grantee under then outstanding restricted stock units.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           No Stockholder Rights.  No grantee of a restricted stock unit
shall have any of the rights of a stockholder of the Company with respect to
such Award unless and until a stock certificate is issued with respect to such
Award upon the vesting of such Award (it being understood that the Administrator
shall determine whether to pay any vested restricted stock unit in the form of
cash or Company shares or both), which issuance shall be subject to Sections
3.2, 3.4 and 3.13.  Except as otherwise provided in Section 1.5(c), no
adjustment to any restricted stock unit shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) for which the record date is prior to the
date such stock certificate, if any, is issued.
 
(e)           Transferability of Restricted Stock Units.  Except as otherwise
specifically provided in this Plan or the applicable Award Agreement evidencing
a restricted stock unit, no restricted stock unit granted under the Plan may be
sold, assigned, transfered, pledged or otherwise encumbered or disposed of other
than by will or by the laws of descent and distribution.  The Administrator may,
in any applicable Award Agreement evidencing a restricted stock unit, permit a
grantee to transfer all or some of the restricted stock units to (i) the
grantee's Immediate Family Members, (ii) a trust or trusts for the exclusive
benefit of such Immediate Family Members or (iii) other parties approved by the
Administrator.  Following any such transfer, any transferred restricted stock
units shall continue to be subject to the same terms and conditions as were
applicable immediately prior to the transfer.
 
2.8.          Grant of Unrestricted Stock
 
The Administrator may grant (or sell at a purchase price at least equal to par
value) shares of Common Stock free of restrictions under the Plan to such Key
Persons and in such amounts and subject to such forfeiture provisions as the
Administrator shall determine.  Shares may be thus granted or sold in respect of
past services or other valid consideration.
 
2.9.         Other Stock-Based Awards
 
Subject to the provisions of the Plan (including, without limitation, Section
3.16), the Administrator shall have the sole and complete authority to grant to
Key Persons other equity-based or equity-related Awards in such amounts and
subject to such terms and conditions as the Administrator shall determine;
provided that any such Awards must comply with applicable law and, to the extent
deemed desirable by the Administrator, Rule 16b-3.
 
2.10.       Dividend Equivalents
 
Subject to the provisions of the Plan (including, without limitation, Section
3.16), in the discretion of the Administrator, an Award, other than an option or
stock appreciation right, may provide the Award recipient with dividends or
dividend equivalents, payable in cash, shares, other securities, other Awards or
other property, on a current or deferred basis, on such terms and conditions as
may be determined by the Administrator, including, without limitation, payment
directly to the Award recipient, withholding of such amounts by the Company
subject to vesting of the Award, or reinvestment in additional shares,
restricted shares or other Awards.
 
 
 

--------------------------------------------------------------------------------

 
 
2.11.       Performance Compensation Awards
 
(a)           General.  The Administrator shall have the authority, at the time
of grant of any Award, to designate such Award (other than options and stock
appreciation rights) as a Performance Compensation Award in order to qualify
such Award as "qualified performance-based compensation" under Section 162(m) of
the Code.  Options and stock appreciation rights granted under the Plan shall
not be included among Awards that are designated as Performance Compensation
Awards under this Section 2.11.
 
(b)           Eligibility.  The Administrator will, in its sole discretion,
designate within the first 90 days of a Performance Period (or, if shorter,
within the maximum period allowed under Section 162(m) of the Code) which Key
Persons will be eligible to receive Performance Compensation Awards in respect
of such Performance Period.  However, designation of a Key Person eligible to
receive an Award hereunder for a Performance Period shall not in any manner
entitle the Key Person to receive payment in respect of any Performance
Compensation Award for such Performance Period.  The determination as to whether
or not such Key Person becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 2.11.  Moreover, designation of a Key Person eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Key Person eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one Person as a Key Person
eligible to receive an Award hereunder shall not require designation of any
other Person as a Key Person eligible to receive an Award hereunder in such
period or in any other period.
 
(c)           Discretion of Administrator with Respect to Performance
Compensation Awards.  With regard to a particular Performance Period, the
Administrator shall have full discretion to select the length of such
Performance Period, the type(s) of Performance Compensation Awards to be issued,
the Performance Criteria that will be used to establish the Performance Goal(s),
the kind(s) and/or level(s) of the Performance Goals(s) that is (are) to apply
to the Company or any of its Subsidiaries, Affiliates, divisions or operational
units, or any combination of the foregoing, and the Performance Formula. Within
the first 90 days of a Performance Period (or, if shorter, within the maximum
period allowed under Section 162(m) of the Code), the Administrator shall, with
regard to the Performance Compensation Awards to be issued for such Performance
Period, exercise its discretion with respect to each of the matters enumerated
in the immediately preceding sentence and record the same in writing.
 
(d)           Performance Criteria.  Notwithstanding the foregoing, the
Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company or any of its Subsidiaries, Affiliates, divisions or operational units,
or any combination of the foregoing, and shall be limited to the following: (i)
net income before or after taxes, (ii) earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization), (iii) operating
income, (iv) earnings per share, (v) return on shareholders' equity, (vi) return
on investment, (vii) return on assets, (viii) level or amount of acquisitions,
(ix) share price, (x) profitability/profit margins, (xi) market share, (xii)
revenues or sales (based on units and/or dollars), (xiii) costs, (xiv) cash
flow, (xv) working capital, (xvi) objective measures of customer satisfaction,
(xvii) objective measures of employee satisfaction, (xviii) expense levels and
expense ratios, (xix) gross margin and gross margin ratios, (xx) employee
turnover, (xxi) implementation of systems, (xxii) completion of projects,
(xxiii) level or amount of divestitures, (xxiv) objective goals related to
capitalization or restructuring of the balance sheet and (xxv) objective goals
related to management or expense restructuring.  The Performance Criteria may be
applied on an absolute basis and/or be relative to one or more peer companies or
indices or any combination thereof.  To the extent required under Section 162(m)
of the Code, the Administrator shall, within the first 90 days of the applicable
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Performance Goals.  The Administrator is authorized at any time
during the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code), or any time thereafter
(but only to the extent the exercise of such authority after such 90-day period
(or such shorter period, if applicable) would not cause the Performance
Compensation Awards granted to any Key Person for the Performance Period to fail
to qualify as "qualified performance-based compensation" under Section 162(m) of
the Code), in its sole and absolute discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company, or any of its Affiliates, Subsidiaries,
divisions or operating units (to the extent applicable to such Performance Goal)
or (ii) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company or any of its Affiliates,
Subsidiaries, divisions or operating units (to the extent applicable to such
Performance Goal), or the financial statements of the Company or any of its
Affiliates, Subsidiaries, divisions or operating units (to the extent applicable
to such Performance Goal), or of changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, accounting principles, law or business conditions.
 
(f)           Payment of Performance Compensation Awards.
 
(i)      Condition to Receipt of Payment.  An Award recipient must be employed
by the Company on the last day of a Performance Period to be eligible for
payment in respect of a Performance Compensation Award for such Performance
Period. Notwithstanding the foregoing, in the discretion of the Administrator,
Performance Compensation Awards may be paid to Award recipients who have retired
or whose employment has terminated after the beginning of the Performance Period
for which a Performance Compensation Award is made, or to the designee or estate
of an Award recipient who died prior to the last day of a Performance Period,
but not unless and until the Administrator has certified attainment of the
relevant Performance Goal(s) in accordance with Section 2.11(f)(iii).
 
(ii)     Limitation.  An Award recipient shall be eligible to receive payments
in respect of a Performance Compensation Award only to the extent that (A) the
Performance Goal(s) for such period are achieved and certified by the
Administrator in accordance with Section 2.11(f)(iii) and (B) the Performance
Formula as applied against such Performance Goal(s) determines that all or some
portion of such Award recipient's Performance Compensation Award has been earned
for the Performance Period.
 
(iii)    Certification.  Following the completion of a Performance Period, the
Administrator shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance
Formula.  The Administrator shall then determine the actual size of each Award
recipient's Performance Compensation Award for the Performance Period and, in so
doing, may apply negative discretion as authorized by Section 2.11.
 
(iv)   Negative Discretion.  In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Administrator may,
in it sole judgment, reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)    Timing of Award Payments.  The Performance Compensation Awards granted
for a Performance Period shall be paid to Award recipients as soon as
administratively possible following completion of the certifications required by
Section 2.11, but in any event within the period required by Section 409A of the
Code such that it qualifies as a "short-term deferral" pursuant to Section
1.409A-1(b)(4) of the Department of Treasury regulations, unless the
Administrator shall determine that any Performance Compensation Award shall be
deferred in compliance with Section 409A of the Code.
 
(vi)   Maximum Award Payable.  Notwithstanding any provision contained in this
Plan to the contrary, the maximum Performance Compensation Award that may be
granted to any one Key Person under the Plan in any fiscal year of the Company
is 2.95 million shares of Common Stock or, in the event the Performance
Compensation Award is paid in cash, other securities, other Awards or other
property, the equivalent cash value of 2.95 million shares of Common Stock on
the first day of the Performance Period to which such Award relates, in each
case subject to adjustment as provided in Section 1.5(c).  Furthermore, any
Performance Compensation Award that has been deferred shall not (between the
date as of which the Award is deferred and the payment date) increase in a
manner prohibited by Section 162(m) of the Code.
 
(vii)  Discretion. In no event shall any discretionary authority granted to the
Administrator by the Plan be used to (A) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained, (B) increase a
Performance Compensation Award for any Key Person at any time after the first 90
days of the Performance Period (or, if shorter, the maximum period allowed under
Section 162(m)) or (C) increase a Performance Compensation Award above the
maximum amount payable under Sections 1.5(a), 1.5(d) or 2.11 of the Plan.
 
 
ARTICLE III.
Miscellaneous
 
3.1.          Amendment of the Plan; Modification of Awards
 
(a)           Amendment of the Plan.  The Board may from time to time suspend,
discontinue, revise or amend the Plan in any respect whatsoever, except that no
such amendment shall materially impair any rights or materially increase any
obligations under any Award theretofore made under the Plan without the consent
of the grantee (or, upon the grantee's death, the Person having the rights to
the Award).  For purposes of this Section 3.1, any action of the Board or the
Administrator that in any way alters or affects the tax treatment of any Award
shall not be considered to materially impair any rights of any grantee.
 
(b)           Stockholder Approval Requirement.  Stockholder approval shall be
required with respect to any amendment to the Plan that (i) expands the types of
Awards available under the Plan (provided such approval shall not be required if
the Company is a "foreign private issuer", as defined in the rules of the SEC,
or to the extent the Administrator determines that compliance with Section
162(m) of the Code would not be necessary), (ii) increases the number of shares
which may be issued under the Plan (in the aggregate or to any individual),
except as permitted pursuant to Section 1.5(c), (iii) expands the eligibility
requirements of Persons eligible to receive Awards under the Plan, (iv) extends
the term of the Plan or (v) is otherwise necessary to comply with any tax or
regulatory requirement applicable to the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Modification of Awards.  The Administrator may cancel any Award
under the Plan.  The Administrator also may amend any outstanding Award
Agreement, including, without limitation, by amendment which would: (i)
accelerate the time or times at which the Award becomes unrestricted, vested or
may be exercised; (ii) waive or amend any goals, restrictions or conditions set
forth in the Award Agreement; or (iii) waive or amend the operation of Sections
2.4, 2.6(e) or 2.7(c) with respect to the termination of the Award upon
termination of employment or consultancy relationship with the Company and its
Subsidiaries or dismissal from the Board; provided, however, that no such
amendment shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Award.  However, any such cancellation or amendment that materially impairs the
rights or materially increases the obligations of a grantee under an outstanding
Award shall be made only with the consent of the grantee (or, upon the grantee's
death, the Person having the right to exercise the Award).  In making any
modification to an Award, the Administrator may consider the implications, if
any, of such modification under the Code with respect to incentive stock options
granted under the Plan and/or Sections 409A and 457A of the Code.
 
(d)           Repricing.  The Board and/or the Administrator shall be permitted
and authorized to modify or amend the Plan and/or any Awards granted under the
Plan, or to take any other action, that results in a Repricing of
then-outstanding Awards, provided that Repricing of options and stock
appreciation rights granted under the Plan shall not be permitted to the extent
such action could cause adverse tax consequences to the grantee under Sections
409A or 457A of the Code, to the extent applicable.
 
3.2.         Consent Requirement
 
(a)           No Plan Action Without Required Consent.  If the Administrator
shall at any time determine that any Consent (as defined below) is necessary or
desirable as a condition of, or in connection with, the granting of any Award
under the Plan, the issuance or purchase of shares or other rights thereunder,
or the taking of any other action thereunder (each such action being hereinafter
referred to as a "Plan Action"), then such Plan Action shall not be taken, in
whole or in part, unless and until such Consent shall have been effected or
obtained to the full satisfaction of the Administrator.
 
(b)           Consent Defined.  The term "Consent" as used herein with respect
to any Plan Action means (i) any and all listings, registrations or
qualifications in respect thereof upon any securities exchange or under any
federal, state or local law, rule or regulation, (ii) any and all written
agreements and representations by the grantee with respect to the disposition of
shares, or with respect to any other matter, which the Administrator shall deem
necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made and (iii) any and
all consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies or any other Person.
 
3.3.         Nonassignability
 
Except as provided in Sections 2.4(e), 2.5, 2.6(d) or 2.7(e), (a) no Award or
right granted to any Person under the Plan or under any Award Agreement shall be
assignable or transferable other than by will or by the laws of descent and
distribution and (b) all rights granted under the Plan or any Award Agreement
shall be exercisable during the life of the grantee only by the grantee or the
grantee's legal representative or the grantee's permissible successors or
assigns (as authorized and determined by the Administrator).  All terms and
conditions of the Plan and the applicable Award Agreements will be binding upon
any permitted successors or assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
3.4.          Taxes
 
(a)           Withholding.  A grantee or other Award holder under the Plan shall
be required to pay, in cash, to the Company, and the Company and its Affiliates
shall have the right and are hereby authorized to withhold from any Award, from
any payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to such grantee or other Award holder, the
amount of any applicable withholding taxes in respect of an Award, its grant,
its exercise, its vesting, or any payment or transfer under an Award or under
the Plan, and to take such other action as may be necessary in the opinion of
the Company to satisfy all obligations for payment of such taxes.  Whenever
shares of Common Stock are to be delivered pursuant to an Award under the Plan,
with the approval of the Administrator, which the Administrator shall have sole
discretion whether or not to give, the grantee may satisfy the foregoing
condition by electing to have the Company withhold from delivery shares having a
value equal to the amount of minimum tax required to be withheld.  Such shares
shall be valued at their Fair Market Value as of the date on which the amount of
tax to be withheld is determined.  Fractional share amounts shall be settled in
cash.  Such a withholding election may be made with respect to all or any
portion of the shares to be delivered pursuant to an Award as may be approved by
the Administrator in its sole discretion.
 
(b)           Liability for Taxes.  Grantees and holders of Awards are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with Awards (including, without limitation, any taxes
arising under Sections 409A and 457A of the Code), and the Company shall not
have any obligation to indemnify or otherwise hold any such Person harmless from
any or all of such taxes.  The Administrator shall have the discretion to
organize any deferral program, to require deferral election forms, and to grant
or, notwithstanding anything to the contrary in the Plan or any Award Agreement,
to unilaterally modify any Award in a manner that (i) conforms with the
requirements of Sections 409A and 457A of the Code (to the extent applicable),
(ii) voids any participant election to the extent it would violate Section 409A
or 457A of the Code (to the extent applicable) and (iii) for any distribution
event or election that could be expected to violate Section 409A of the Code,
make the distribution only upon the earliest of the first to occur of a
"permissible distribution event" within the meaning of Section 409A of the Code
or a distribution event that the participant elects in accordance with Section
409A of the Code.  The Administrator shall have the sole discretion to interpret
the requirements of the Code, including, without limitation, Sections 409A and
457A, for purposes of the Plan and all Awards.
 
3.5.         Change in Control
 
(a)           Change in Control Defined.  For purposes of the Plan, "Change in
Control" shall mean, unless otherwise defined in the applicable Award Agreement,
the consummation of any transaction (including, without limitation, any merger
or consolidation) the result of which is that any Person becomes the beneficial
owner, directly or indirectly, of (i) more than 50% of the voting stock of the
Company or (ii) all or substantially all of the assets of the Company; provided,
however, that for each Award subject to Section 409A of the Code, a Change in
Control shall be deemed to have occurred under this Plan with respect to such
Award only if a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
shall also be deemed to have occurred under Section 409A of the Code, provided
that such limitation shall apply to such Award only to the extent necessary to
avoid adverse tax effects under Section 409A of the Code.  Notwithstanding the
foregoing, in no event shall a Change in Control be deemed to have occurred upon
the consummation of the Special Shareholder-Approved Adjustment.
 
(b)           Effect of a Change in Control.  Unless the Administrator provides
otherwise in an Award Agreement, upon the occurrence of a Change in Control:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)      notwithstanding any other provision of this Plan, any Award then
outstanding shall become fully vested and any forfeiture provisions thereon
imposed pursuant to the Plan and the applicable Award Agreement shall lapse and
any Award in the form of an option or stock appreciation right shall be
immediately exercisable;
 
(ii)     to the extent permitted by law and not otherwise limited by the terms
of the Plan, the Administrator may amend any Award Agreement in such manner as
it deems appropriate;
 
(iii)    a grantee who incurs a termination of employment or consultancy
relationship with the Company and its Subsidiaries or dismissal from the Board
for any reason, other than a termination or dismissal "for Cause", concurrent
with or within one year following the Change in Control may exercise any
outstanding option or stock appreciation right, but only to the extent that the
grantee was entitled to exercise the Award on the date of his or her termination
of employment or consultancy relationship with the Company and its Subsidiaries
or dismissal from the Board, until the earlier of (A) the original expiration
date of the Award and (B) the later of (x) the date provided for under the terms
of Section 2.4 without reference to this Section 3.5(b)(iii) and (y) the first
anniversary of the grantee's termination of employment or consultancy
relationship with the Company and its Subsidiaries or dismissal from the Board.
 
(c)           Miscellaneous.  Whenever deemed appropriate by the Administrator,
any action referred to in paragraph (b)(ii) of this Section 3.5 may be made
conditional upon the consummation of the applicable Change in Control
transaction.  For purposes of the Plan and any Award Agreement granted
hereunder, the term "Company" shall include any successor to Eagle Bulk Shipping
Inc.
 
3.6.         Operation and Conduct of Business
 
Nothing in the Plan or any Award Agreement shall be construed as limiting or
preventing the Company or any of its Affiliates from taking any action with
respect to the operation and conduct of their business that they deem
appropriate or in their best interests, including any or all adjustments,
recapitalizations, reorganizations, exchanges or other changes in the capital
structure of the Company or any of its Affiliates, any merger or consolidation
of the Company or any of its Affiliates, any issuance of Company shares or other
securities or subscription rights, any issuance of bonds, debentures, preferred
or prior preference stock ahead of or affecting the Common Stock or other
securities or rights thereof, any dissolution or liquidation of the Company or
any of its Affiliates, any sale or transfer of all or any part of the assets or
business of the Company or any of its Affiliates, or any other corporate act or
proceeding, whether of a similar character or otherwise.
 
3.7.         No Rights to Awards
 
No Key Person or other Person shall have any claim to be granted any Award under
the Plan.
 
3.8.         Right of Discharge Reserved
 
Nothing in the Plan or in any Award Agreement shall confer upon any grantee the
right to continue his or her employment with the Company or any of its
Affiliates, his or her consultancy relationship with the Company or any of its
Affiliates, or his or her position as a director of the Company or any of its
Affiliates, or affect any right that the Company or any of its Affiliates may
have to terminate such employment or consultancy relationship or service as a
director.
 
 
 

--------------------------------------------------------------------------------

 
 
3.9.         Non-Uniform Determinations
 
The Administrator's determinations and the treatment of Key Persons and grantees
and their beneficiaries under the Plan need not be uniform and may be made and
determined by the Administrator selectively among Persons who receive, or who
are eligible to receive, Awards under the Plan (whether or not such Persons are
similarly situated).  Without limiting the generality of the foregoing, the
Administrator shall be entitled, among other things, to make non-uniform and
selective determinations, and to enter into non-uniform and selective Award
Agreements, as to (a) the Persons to receive Awards under the Plan, (b) the
types of Awards granted under the Plan, (c) the number of shares to be covered
by, or with respect to which payments, rights or other matters are to be
calculated with respect to, Awards and (d) the terms and conditions of Awards.
 
3.10.       Other Payments or Awards
 
Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any Person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
 
3.11.       Headings
 
Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents of such subdivisions.
 
3.12.       Effective Date and Term of Plan
 
(a)           Adoption; Stockholder Approval.  The Plan was adopted by the Board
on September 30, 2011, and approved by the Company's stockholders on November
17, 2011.  The Board may, but need not, make the granting of any Awards under
the Plan subject to the approval of the Company's stockholders.
 
(b)           Termination of Plan.  The Board may terminate the Plan at any
time.  All Awards made under the Plan prior to its termination shall remain in
effect until such Awards have been satisfied or terminated in accordance with
the terms and provisions of the Plan and the applicable Award Agreements.  No
Awards may be granted under the Plan following the tenth anniversary of the date
on which the Plan was adopted by the Board.
 
3.13.       Restriction on Issuance of Stock Pursuant to Awards
 
The Company shall not permit any shares of Common Stock to be issued pursuant to
Awards granted under the Plan unless such shares of Common Stock are fully paid
and non-assessable under applicable law.  Notwithstanding anything to the
contrary in the Plan or any Award Agreement, at the time of the exercise of any
Award, at the time of vesting of any Award, at the time of payment of shares of
Common Stock in exchange for, or in cancellation of, any Award, or at the time
of grant of any unrestricted shares under the Plan, the Company and the
Administrator may, if either shall deem it necessary or advisable for any
reason, require the holder of an Award (a) to represent in writing to the
Company that it is the Award holder's then-intention to acquire the shares with
respect to which the Award is granted for investment and not with a view to the
distribution thereof or (b) to postpone the date of exercise until such time as
the Company has available for delivery to the Award holder a prospectus meeting
the requirements of all applicable securities laws; and no shares shall be
issued or transferred in connection with any Award unless and until all legal
requirements applicable to the issuance or transfer of such shares have been
complied with to the satisfaction of the Company and the Administrator.  The
Company and the Administrator shall have the right to condition any issuance of
shares to any Award holder hereunder on such Person's undertaking in writing to
comply with such restrictions on the subsequent transfer of such shares as the
Company or the Administrator shall deem necessary or advisable as a result of
any applicable law, regulation or official interpretation thereof, and all share
certificates delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Company or the Administrator may deem
advisable under the Plan, the applicable Award Agreement or the rules,
regulations and other requirements of the SEC, any stock exchange upon which
such shares are listed, and any applicable securities or other laws, and
certificates representing such shares may contain a legend to reflect any such
restrictions.  The Administrator may refuse to issue or transfer any shares or
other consideration under an Award if it determines that the issuance or
transfer of such shares or other consideration might violate any applicable law
or regulation or entitle the Company to recover the same under Section 16(b) of
the 1934 Act, and any payment tendered to the Company by a grantee or other
Award holder in connection with the exercise of such Award shall be promptly
refunded to the relevant grantee or other Award holder.  Without limiting the
generality of the foregoing, no Award granted under the Plan shall be construed
as an offer to sell securities of the Company, and no such offer shall be
outstanding, unless and until the Administrator has determined that any such
offer, if made, would be in compliance with all applicable requirements of any
applicable securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
3.14.       Requirement of Notification of Election Under Section 83(b) of the
Code or Upon Disqualifying Disposition Under Section 421(b) of the Code
 
(a)           Notification of Election Under Section 83(b) of the Code.  If an
Award recipient, in connection with the acquisition of Company shares under the
Plan, makes an election under Section 83(b) of the Code (to include in gross
income in the year of transfer the amounts specified in Section 83(b) of the
Code), the grantee shall notify the Administrator of such election within ten
days of filing notice of the election with the U.S. Internal Revenue Service, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code.
 
(b)           Notification of Disqualifying Disposition of Incentive Stock
Options.  If an Award recipient shall make any disposition of Company shares
delivered pursuant to the exercise of an incentive stock option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, the grantee
shall notify the Company of such disposition within ten days thereof.
 
3.15.       Severability
 
If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Administrator, such provision shall be construed or deemed amended to
conform to the applicable laws or, if it cannot be construed or deemed amended
without, in the determination of the Administrator, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
3.16.       Sections 409A and 457A
 
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Sections 409A and 457A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder.  Notwithstanding
any provision of the Plan or any applicable Award Agreement to the contrary, in
the event that the Administrator determines that any Award may be subject to
Section 409A or 457A of the Code, the Administrator may adopt such amendments to
the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to (i) exempt the Plan and Award from Sections 409A and
457A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (ii) comply with the requirements of
Sections 409A and 457A of the Code and related Department of Treasury guidance
and thereby avoid the application of penalty taxes under Sections 409A and 457A
of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
3.17.       Forfeiture; Clawback
 
The Administrator may, in its sole discretion, specify in the applicable Award
Agreement that any realized gain with respect to options or stock appreciation
rights and any realized value with respect to other Awards shall be subject to
forfeiture or clawback, in the event of (a) a grantee's breach of any
non-competition, non-solicitation, confidentiality or other restrictive
covenants with respect to the Company or its Subsidiaries, (b) a grantee's
breach of any employment or consulting agreement with the Company or any of its
Subsidiaries, (c) a grantee's termination of employment or consultancy
relationship with the Company and its Subsidiaries for Cause or (d) a financial
restatement that reduces the amount of compensation under the Plan previously
awarded to a grantee that would have been earned had results been properly
reported.
 
3.18.       No Trust or Fund Created
 
Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and an Award recipient or any other Person.  To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company or its Affiliate.
 
3.19.       No Fractional Shares
 
No fractional shares shall be issued or delivered pursuant to the Plan or any
Award, and the Administrator shall determine whether cash, other securities, or
other property shall be paid or transferred in lieu of any fractional shares or
whether such fractional shares or any rights thereto shall be canceled,
terminated, or otherwise eliminated.
 
3.20.       Governing Law
 
The Plan will be construed and administered in accordance with the laws of the
State of New York, without giving effect to principles of conflict of laws.
 

 
 
 
 
 